Citation Nr: 1043632	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder, from April 2, 2004 through April 
10, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder, since April 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1969.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

From April 2, 2004, the Veteran's PTSD has been manifested by 
symptoms including nightmares, difficulty sleeping, fatigue, 
dysphoric mood, increased startle response, hypervigilance, 
irritability, flashbacks, intrusive thoughts, intermittent 
suicidal and homicidal thoughts and ideations, occasional panic 
attacks, and impairment in the Veteran's ability to establish and 
maintain effective relationships.  There is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to time 
and place; or memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1. From April 2, 2004 through April 10, 2009, the criteria for an 
evaluation of 70 percent, but no more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  Since April 2, 2004, the criteria for an evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2004 letter advised the Veteran of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Specifically, the RO's letter informed the Veteran of what 
evidence was required to substantiate his claim for an increased 
disability rating.  The RO's letter notified the Veteran of his 
and VA's respective duties for obtaining evidence.  The Veteran 
was also asked to submit evidence or information in his 
possession to the RO.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled two VA examinations in July 2004 and April 2009 
to determine the severity of the Veteran's service-connected 
PTSD.  These VA examinations were performed by VA physicians that 
had reviewed the Veteran's claims file, 


treatment records, examined the Veteran, and included rationales 
for the conclusions reached therein.  The Board therefore 
concludes that these examinations are adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Moreover, the Veteran has not claimed that 
either of these examinations were inadequate.  Id.  Finally, 
there is no sign in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2009, the Board remanded this matter to the RO for 
additional evidentiary development, including obtaining the 
Veteran's updated VA treatment records and scheduling him for a 
VA examination to ascertain the current severity of his service-
connected PTSD.  The RO subsequently obtained the Veteran's 
updated VA treatment records, and also scheduled him for a VA 
examination for PTSD in April 2009.  Accordingly, the directives 
of the Board's January 2009 remand have been accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In October 2009, the RO issued a rating decision granting an 
increased evaluation of 70 percent, effective from April 11, 
2009, for the Veteran's service-connected posttraumatic stress 
disorder (PTSD).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).  The Veteran 
continues to seek a higher disability rating for this condition.  
AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression 


affecting the ability to function independently, appropriately, 
or effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation, 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a work-
like setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A rating of 100 percent is warranted for PTSD where the evidence 
shows total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends or 
having conflicts with peers or co-workers).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or social functioning (e.g., no friends, 
unable to keep a job).  DSM-IV at 46-47.  While a GAF score is 
highly probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders, the GAF scores 
assigned in a case are not dispositive of whether overall 
improvement has been established; rather, they must be considered 
in light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a) (2010).

In June 2003, the RO issued a rating decision granting service 
connection at a 30 percent disability rating for PTSD, effective 
March 27, 2003.  The Veteran filed his present claim seeking an 
increased evaluation for his PTSD on April 2, 2004.  
Specifically, he claimed that his PTSD had worsened.

May 2004 and June 2004 VA treatment reports noted the Veteran's 
complaints of increasing nightmares.  The May 2004 treatment 
report noted that the Veteran had argued with a store manager.  
Both reports concluded with diagnoses of PTSD, major depressive 
disorder, and social anxiety disorder, and listed GAF scores of 
50.  A September 2004 VA treatment report noted that the Veteran 
was upset over his relationship with his spouse.  He also 
reported difficulty sleeping, and that he woke up three to four 
times a night, and sometimes could not return to sleep.  

In July 2004, a VA examination for PTSD was conducted.  The VA 
examiner noted that the Veteran's claims folder was reviewed, and 
the report included a summary of the Veteran's psychiatric 
history.  The Veteran reported having nightmares once or twice 
per week, difficulty sleeping, fatigue, dysphoric mood, increased 
startle response, irritability, flashbacks, and intrusive 
thoughts.  He reported that he was receiving treatment for this 
condition, and was taking Seroquel, as well as Effexor XR.  
Mental status examination revealed that the Veteran arrived on 
time, appropriately dressed and adequately groomed for the 
examination.  The report noted that he was alert and oriented in 
all spheres.  The Veteran indicated that work was not an issue 
because he was medically retired due to physical disabilities in 
1999.  The report noted that the Veteran's affect was generally 
stable throughout the examination, and that he did become labile 
when discussing his military history.  The report noted that his 
thought processes were logical and goal-directed, and overall his 
behavior and demeanor were appropriate.  His thought content was 
reported to be free of any evidence of delusional ideations, 
hallucinatory perceptions, cognitive preoccupations, obsessive-
ritualistic tendencies, or evidence of impulse control problems, 
such as suicidal or homicidal ideations.  The report noted that 
his judgment and insight were intact.  The report concluded with 
a diagnosis of PTSD, and the VA examiner listed a GAF score of 
45, which the VA examiner defined qualitatively, as "serious 
symptoms or any serious impairment of social, occupational, or 
school functioning."  The VA examiner also reported that the 
Veteran's PTSD had worsened over the past year.

A September 2004 statement from the Veteran's spouse noted that 
the Veteran had frequent nightmares.  She also reported that he 
had problems with depression, panic attacks, difficulty sleeping, 
startle response, anger control, and social isolation.  

A November 2004 VA treatment report noted that the Veteran was 
not motivated to sustain a relationship with others, including 
his spouse.  Mental status examination revealed the Veteran's 
speech as defensive and guarded, thought content indecisive, and 
concentration and immediate memory impaired.  The report 
concluded with diagnoses of PTSD and major depressive disorder, 
recurrent, moderate.  A GAF score of 45 was assigned.  A December 
2004 VA treatment report noted that the Veteran was more 
irritable at times and continued having nightmares.  The report 
concluded with diagnoses of PTSD, major depressive disorder, and 
social anxiety disorder, with a GAF score of 49.  

A March 2005 VA treatment report noted the Veteran's complaints 
of flashbacks, nightmares, and difficulty sleeping.  The report 
concluded with diagnoses of PTSD, major depressive disorder, and 
social anxiety disorder.  The GAF score was 49.  A May 2005 
treatment reports noted the Veteran's complaints of nightmares 
and depression.  The report also indicated that he was having 
legal problems involving his brother.  It concluded with 
diagnoses of PTSD, major depressive disorder, and social anxiety 
disorder, with a GAF score of 50.  Subsequent treatment reports 
through 2005 and early 2006 revealed similar findings.

A July 2006 VA treatment report noted that the Veteran 
experienced intermittent depression.  The Veteran also reported 
having a flashback on the 4th of July, but it did not result in 
too much anxiety being triggered.  The report noted that the 
Veteran had visited his dad and brother within the past two 
weeks.  The report concluded with diagnoses of PTSD and major 
depressive disorder, recurrent, moderate.  It also listed a GAF 
score of 50.  

A September 2006 VA treatment report noted that the Veteran had 
not had too many dreams lately.  He denied having any suicidal 
ideations.  The report concluded with diagnoses of PTSD and major 
depressive disorder, recurrent, moderate.  The GAF score was 50.  
VA treatment reports from December 2006 and February 2007 noted 
that the Veteran continued to have nightmares about Vietnam.  

An August 2007 VA treatment report noted that the Veteran had 
only a couple dreams about Vietnam.  The report noted that he had 
been doing exercises, and that losing weight made him feel 
better, and that he was starting to feel better about himself.  
The report concluded with diagnoses of PTSD and major depressive 
disorder, moderate, recurrent, with a GAF score of 55.

A December 2007 VA treatment report noted that the Veteran had a 
recent dream about Vietnam.  The Veteran reported that he had 
been staying away from his family, but that he tried to visit his 
father once a week.  The report concluded with diagnoses of PTSD 
and major depressive disorder.  A GAF score of 55 was assigned.

A March 2008 treatment report noted the Veteran's complaints of 
difficulty sleeping and irritability.  The report concluded with 
diagnoses of PTSD and major depressive disorder, recurrent, 
moderate.  It also listed a GAF score of 45.

A June 2008 VA treatment report noted the Veteran's complaints of 
nightmares, irritability, and feeling tired.  He denied having 
any flashbacks.  The report concluded with a diagnosis of PTSD, 
and listed a GAF score of 49.  

October 2008 and December 2008 VA treatment reports noted the 
Veteran's complaints of having nightmares involving rats, and 
another about work.  The report noted that the Veteran's sleep 
was decent.  The reports concluded with diagnoses of PTSD and 
major depressive disorder, recurrent, and listed GAF scores of 
49.  

A February 2009 VA treatment report noted the Veteran's 
complaints of ongoing dreams, and irritability.  He also reported 
having better moods.  The report concluded with diagnoses of PTSD 
and major depressive disorder, recurrent, moderate, and listed a 
GAF score of 49.  

In April 2009, a VA examination for PTSD was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed, and the report included a summary of the Veteran's 
psychiatric history.  The Veteran reported having ongoing 
symptoms of intrusive memories, nightmares, irritability, panic 
attacks with a strong agoraphobic component to them, emotional 
avoidance and numbing, hypervigilance, dissociative flashbacks, 
and a strong startle response.  The Veteran indicated that he 
remained married to his spouse, but the marriage had difficulties 
due to his PTSD.  He reported remaining close to his daughter, 
and being relatively estranged from his brothers and sister.  He 
also reported that he had friends, but was not overly social.  
Mental status examination revealed that the Veteran arrived on 
time for his evaluation, and was appropriately dressed and 
groomed.  The report noted that his eye contact was fair, that 
his speech was normal, and that he was alert and oriented in all 
spheres.  Affectively, he was noted to have an extremely 
restricted range and intensity, and was essentially flat, 
although stable and appropriate.  The report noted that his 
thought processes were of normal rate and flow, with good 
coherence and logic.  No overt delusions or hallucinations were 
noted, but he reported disassociative flashbacks that could 
resemble them.  He reported having suicidal and homicidal 
thoughts and ideations, but denied it having advanced to plans or 
intent.  He exhibited the ability to maintain minimal personal 
hygiene and other basic activities of daily living.  He also 
reported having short and long-term memory impairment, and did 
not describe or demonstrate any obsessive or ritualistic 
behaviors that would interfere with his routine activities.  The 
VA examiner noted that the Veteran continued to have ongoing 
panic attacks, and difficulty with depression, depressed mood, 
and anxiety, all secondary to his PTSD.  The report also noted 
that the Veteran had impulse control in the form of losing his 
temper, and ongoing sleep impairment, such that he could only 
obtain approximately two hours of sleep at any given time.  The 
report concluded with a diagnosis of PTSD, chronic.  A GAF score 
of 46 was assigned, which the examiner noted was in the middle of 
the range that is qualitatively described as "serious symptoms 
or any serious impairment in social, occupational, or school 
functioning."  The VA examiner then noted that the Veteran 
continued to function in a minimal manner in the social realm and 
did not function occupationally at all.  The VA examiner noted 
that while the Veteran was working, he noticed an effect of 


his PTSD on his occupational functioning, but now that he was 
medically retired, this was not as obvious.  The report noted 
that he has an obvious impairment of his social functioning, and 
had difficulty in his marriage and with getting along with his 
family, and a restricted social existence.    

A July 2009 treatment report noted that the Veteran's depression 
was getting better.  It also noted that the Veteran was taking 
Effexor and that it was helping.  Mental status examination 
revealed his speech was logical, insight fair, affect anxious, 
psychomotor normal, orientation intact, and thought content goal 
directed and intact.  The report also noted that his hygiene was 
fair, and that he had no suicidal or homicidal thinking or plan.  
The report concluded with diagnoses of PTSD and major depressive 
disorder, recurrent, moderate, and listed a GAF score of 45.

A September 2009 treatment report noted the Veteran's sleep had 
improved with a C-Pap machine.  The report concluded with 
diagnoses of PTSD and major depressive disorder, recurrent.  A 
GAF score of 45 was assigned.

After reviewing the evidence of record, the Board concludes that 
throughout the appeal period, the Veteran's PTSD is most 
appropriately rated as 70 percent disabling, and no more.  While 
there have been day-to-day fluctuations in the manifestations of 
the Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since April 2004, during which the 
Veteran's PTSD has varied to such an extent that a rating greater 
or less than 70 percent would be warranted.  See Hart, 21 Vet. 
App. at 509; see also 38 C.F.R. § 3.344 (2010).

The Veteran's recorded GAF scores since the April 2004 have 
ranged from 45 to 55, with VA examinations in July 2004 and April 
2009 noting GAF scores of 45 and 46, respectively.  As noted 
above, a GAF of 45 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or social functioning 
(e.g., no friends, unable to keep a job).  Although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance with 
all applicable legal criteria.  


See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by word or 
by a GAF score, is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since April 2004, the Veteran has fairly consistently reported 
symptoms of nightmares, difficulty sleeping, fatigue, dysphoric 
mood, increased startle response, hypervigilance, irritability, 
flashbacks, intrusive thoughts, intermittent suicidal and 
homicidal thoughts and ideations, occasional panic attacks, and 
social isolation.  The evidence of record also revealed 
impairments in the Veteran's ability to establish and maintain 
effective relationships, as well as intermittent suicidal and 
homicidal thoughts and ideations.  Thus, the Board concludes that 
the Veteran's PTSD is most analogous to the symptoms warranting a 
70 percent rating for PTSD, including objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, a disability rating of 70 
percent is warranted for service-connected PTSD from April 2, 
2004.

However, the evidence does not reflect that the Veteran's PTSD 
has been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 70 percent, at any time 
since the Veteran filed a claim seeking an increased evaluation 
in April 2004.  At no point during this time frame does the 
evidence of record reflect symptoms analogous to total 
occupational and social impairment.  There is no evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Accordingly, a 70 percent disability rating, but no more, is 
warranted since the April 2, 2004.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (noting that a 70 percent evaluation is 
assigned where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional rituals 
which interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and the inability to establish and 
maintain effective relationships).  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does not 
show occupational and social impairment that meets the criteria 
for a rating in excess of 70 percent for the disability at issue 
at any time subsequent to April 2, 2004.  Id.; Hart, 21 Vet. App. 
at 509.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the assigned 70 
percent rating for PTSD inadequate.  The Veteran's PTSD is 
evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology exhibited 
by the Veteran's PTSD.  When comparing the disability picture of 
the Veteran's PTSD with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by a 70 percent disability rating 
for his service-connected PTSD.  This includes consideration of 
symptoms such as, deficiencies in family relationships, thinking 
and mood, as well as intermittent thoughts of suicidal ideation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess 
thereof is provided for certain manifestations of the service-
connected PTSD but the medical evidence of record did not 
demonstrate that such manifestations were present in this case.  
Specifically, the evidence does not show this condition to be 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
Id.  The criteria for a 70 percent disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 70 percent for PTSD at any time during the period pertinent to 
this appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 
509.

ORDER

A disability rating of 70 percent, but no more, for PTSD, from 
April 2, 2004 through April 10, 2009, is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD from April 
2, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


